Citation Nr: 1531128	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-22 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1990 to June 1991 with a period of active duty for training (ACDUTRA) from January 1988 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In an October 2014 decision, the Board denied service connection for restless leg syndrome, fibromyalgia, respiratory condition, chronic fatigue syndrome, sleep apnea, and headaches; those issues are no longer before the Board.  The claim for pes planus was remanded for additional development.  The case has been reassigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2014 remand, the Board requested that the Veteran be afforded another VA examination for his pes planus claim.  The Board directed the examiner to provide an opinion as to whether there is clear and unmistakable evidence that any preexisting pes planus was not aggravated during his period of active service from December 1990 to June 1991.  The Board suggested the examiner consider the Veteran's April 2010 assertion that his duties as a vehicle driver-constantly loading and unloading heavy cargo while wearing combat boots-aggravated his pes planus.  The Veteran was provided an examination in December 2014.  The examiner diagnosed pes planus, but opined the pes planus was less likely than not incurred in or caused by the claimed in-service injury, event or illness (emphasis added).  His opinion does not conform to the standard requested by the Board.  Thus, while the Board regrets the additional delay, this matter must be remanded for further evidentiary development.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's record to the December 2014 VA examiner (if available, or to another examiner if not) for review and an addendum opinion to ascertain the nature and likely etiology of the Veteran's bilateral pes planus.  Based on the record, the examiner should provide a response to the following: 

(a) Is it at least as likely as not (i.e., is it 50 percent or more probable) that the pre-existing bilateral pes planus underwent a permanent (as opposed to temporary) increase in severity during the Veteran's period of active service from December 1990 to June 1991?  The examiner should specifically consider, and discuss as necessary, the Veteran's April 2010 assertion that his duties as a vehicle driver-constantly loading and unloading heavy cargo while wearing combat boots-aggravated his pes planus.

(b) If it is at least as likely as not that the pre-existing bilateral pes planus underwent a permanent increase in severity during the period of active service from December 1990 to June 1991, is it clear and unmistakable (obvious, manifest, undebatable) that the increase in severity during that period of service was due to the natural progress of the disease?  

All opinions must include a complete rationale with citation to supporting factual data, clinical evidence, and medical literature, as necessary.

2. After undertaking any other development deemed appropriate, readjudicate the issue of entitlement to service connection for bilateral pes planus.  If the benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




